973 A.2d 691 (2009)
James TIPPETT, Appellant,
v.
Gregory DALY, Appellee.
No. 06-CV-1327.
District of Columbia Court of Appeals.
May 22, 2009.
BEFORE: WASHINGTON, Chief Judge; RUIZ, REID, GLICKMAN, KRAMER, FISHER, BLACKBURNE-RIGSBY, THOMPSON, and OBERLY, Associate Judges.

ORDER
PER CURIAM.
On consideration of appellee's petition for rehearing en banc, the appendix thereto, and appellee's letter from the Chief Tenant Advocate in support of petition; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
ORDERED that the petition for rehearing en banc is granted and that the opinion and judgment of February 5, 2009, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that appellant's brief shall be filed on or before July 24, 2009, appellee's brief shall be filed on or before August 24, 2009, and reply briefs, if any, shall be filed no later than September 24, 2009. Each party shall file ten copies of its briefs. These new briefs shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in this appeal. It is
FURTHER ORDERED that any requests for extension of time will be looked upon with disfavor and will be granted only upon showing of good cause.